DETAILED ACTION
The following Office action concerns Patent Application Number 16/483,842.  Claims 1-3, 5, 6, 10, 12, 14, 16, 19, 22, 23, 25-27, 29, 30, 32, 36 are pending in the application.
Claims 22, 23, 25-27, 29, 30, 32, 36 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed December 2, 2021 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on October 15, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on December 2, 2021 and elected Group I, claims 1-3, 5, 6, 10, 12, 14, 16 and 19, without traverse. 
Accordingly, claims 22, 23, 25-27, 29, 30, 32, 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 12, 16, 19 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Kodas et al (US 2003/0180451).
Kodas et al teaches an ink composition comprising silver oxalate, amino alcohol (organic amine), cellulose binder, lactic acid and solvent (Table 1; par. 146, 175, 131, 113).  Lactic 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components would have been obvious to a person of ordinary skill in the art since Kodas et al teaches an ink composition which contain each of the recited components.
Claims 2, 6 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Kodas et al in view of Wei et al (US 10,999,933) and Gibson et al (US 4,180,407). 
Kodas et al teaches a silver carboxylate ink as described above.  Kodas et al does not teach that the ink comprises amino-2-propanol.

Kodas et al suggests including a reducing agent in the metal precursor (ink) composition (par. 28).  Wei et al teaches that isopropanolamine is an effective reducing agent for silver (col. 3, lines 61-66; col. 4, line 8).  It would have been obvious to a person of ordinary skill in the art to combine the isopropanolamine of Wei et al with the ink composition of Kodas et al in view of Gibson et al in order to include an effective reducing agent for silver in the ink.
Kodas et al teaches a cellulose binder as described above.  Kodas et al does not teach that the binder is hydroxyethyl cellulose.
However, Gibson et al teaches an hydroxyethyl cellulose binder for an ink composition (col. 2, lines 46-56).  Hydroxyethyl cellulose is an excellent binder which provides the desired non-spreading property to the ink (id.).  The amount of binder is 2.5-4 % by weight (col. 2, lines 21-24).
Kodas et al teaches a cellulose binder and further teaches limiting spreading of the ink after deposition (par. 175).  .
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kodas et al in view of Lee et al (US 2005/0287472). 
Kodas et al teaches an ink comprising a solvent as described above.  Kodas et al does not teach that solvent includes dipropylene glycol methyl ether.
However, Lee et al teaches a conductive paste comprising a dipropylene glycol methyl ether solvent (par. 41). The solvent has boiling point and viscosity in a range to facilitate printing the composition (par. 41).  
Kodas et al teaches that the ink is applied by ink-jet printing (par. 19).  Lee et al teaches a solvent having properties which facilitate printing (par. 41).  A person of ordinary skill in the art would have been motivated to combine the solvent of Lee et al with the ink of Kodas et al in order to obtain an ink with good properties for printing. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 6, 2021